IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,818


EX PARTE SAM EDDIE NELSON, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM ROBERTSON COUNTY



 Meyers, J., filed a dissenting opinion.


DISSENTING OPINION


	I respectfully dissent.  Again, I disagree with the Court's decision to effectively do
away with the writ process in Texas.  I reiterate the concerns that I expressed in my
dissenting opinion in Ex Parte Townsend, ____ S.W.2d____ (Tex.Crim.App. No. 74,764,
delivered June 16, 2004)(Meyers, J., dissenting). 
								Meyers, J.
Filed: June 23, 2004
Publish